United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3254
                                   ___________

L. David Ormerod, M.D.,                 *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Curators of the University of Missouri, *
Richard L. Wallace,                     *    [UNPUBLISHED]
Jack M. Colwill, M.D., and              *
John W. Cowden, M.D.,                   *
                                        *
             Appellees.                 *
                                  ___________

                             Submitted: March 12, 2004

                                  Filed: May 21, 2004
                                   ___________

Before RILEY and MELLOY, Circuit Judges, and ERICKSON,1 District Judge.
                            ___________

PER CURIAM.




      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota, sitting by designation.
      L. David Ormerod (Dr. Ormerod) appeals the dismissal of his civil rights
action. The district court2 found that his claim was barred by the Eleventh
Amendment. We affirm.

      We review the grant of summary judgment de novo. Treleven v. Univ. of
Minn., 73 F.3d 816, 817 (8th Cir. 1996). We will affirm if the record shows that there
is no genuine issue of material fact and that the prevailing party is entitled to
judgment as a matter of law. Id. (quoting Maitland v. Univ. of Minn., 43 F.3d 357,
360 (8th Cir. 1994)).

      The University of Missouri hired Dr. Ormerod in 1996 as an associate
professor of opthalmology. When the university terminated his employment, he
brought a section 1983 suit against the university, Richard Wallace, Jack Colwill, and
John Cowden. Wallace is the chancellor for the University of Missouri’s Columbia
campus, Colwill was the interim dean for the school of medicine, and Cowden chairs
the medical school’s department of opthalmology. Dr. Ormerod alleged that his due
process rights were violated when the university failed to review his grievances and
the university denied him consideration for tenure.

       Defendants brought a motion for summary judgment arguing that the Eleventh
Amendment to the United States Constitution granted them immunity from this suit
seeking monetary damages. The district court noted that previous decisions had
established that the University of Missouri-Columbia was entitled to Eleventh
Amendment immunity. The court stated that it was unnecessary to evaluate whether
the university was still entitled to immunity because Dr. Ormerod had not shown any
change in the university’s circumstances. The court therefore granted the motion for
summary judgment as to the university.


      2
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.

                                         -2-
        The court also granted summary judgment as to the defendants Wallace,
Colwill, and Cowden. The parties agreed that these three defendants were acting at
all relevant times as agents of the University of Missouri-Columbia. Dr. Ormerod did
not clearly specify in his complaint that he was suing them in their individual
capacities. Therefore, these defendants were also entitled to Eleventh Amendment
immunity.

       For the reasons given in the district court’s opinion, we affirm. See 8th Cir. R.
47B.
                        ______________________________




                                          -3-